DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 17/523,606 for a LADDER TOOL HOLDER DEVICE, filed on 11/10/2021.  Claims 1-18 are pending.
Drawings
The drawings are objected to because RN 54 is not labeled in Fig. 6 as set forth in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: RNs 5, 15.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Irish (U.S. Pat. 5,950,972).
Regarding claim 1, Irish teaches a tool holding device for holding a tool comprising: a support structure comprising a first side wall, a second side wall, and a top wall (Fig. 1), wherein the top wall spans the first side wall and the second side wall, the first side wall comprises a first pair of openings (37), and the second side wall comprises a second pair of openings (37); and a strap (40) is positioned to extend the first and second pairs of openings on the first and second side walls, respectively.


    PNG
    media_image1.png
    391
    569
    media_image1.png
    Greyscale

[AltContent: textbox (1st side wall)][AltContent: arrow]



[AltContent: arrow]

[AltContent: arrow][AltContent: textbox (2nd side wall)]


[AltContent: textbox (strap)]



Regarding claim 2, Irish teaches the device of claim 1, wherein the strap is movable through the first and second pairs of openings.
Regarding claim 6, Irish teaches the device of claim 1, wherein the first pair of openings on the first side wall comprise slots that are substantially parallel to each other.
Regarding claim 7, Irish teaches the device of claim 1, wherein the second pair of openings on the second side wall comprise slots that are substantially parallel to each other.
Regarding claim 9, Irish teaches the device of claim 1, wherein the strap has a closed loop configuration.
Claim(s) 12, 13, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheridan et al.  (U.S. Pub. 2008/0017447).
Regarding claim 12, Sheridan teaches a ladder (30) comprising: a support structure comprising: a first side wall, a second side wall, and a top wall, wherein the top wall spans the first side wall and the second side wall, wherein the first side wall comprises a first pair of openings (27), and wherein the second side wall comprises a second pair of openings (Fig. 2); a strap passing through the first and second pairs of openings on the first and second side walls, respectively; and first and second front side rails forming a front side of the ladder (Fig. 5), wherein the first front side rail includes a first upper end, and wherein the second front side rail includes a second upper end; wherein the support structure receives the first and second upper ends of the first and second front side rails (at 24), respectively.










[AltContent: textbox (2nd side wall)]
[AltContent: arrow][AltContent: textbox (top wall)]
[AltContent: arrow]

    PNG
    media_image2.png
    370
    493
    media_image2.png
    Greyscale



[AltContent: arrow]

[AltContent: textbox (strap)][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (1st side wall)]




Regarding claim 13, Sheridan teaches the strap of claim 12, wherein the strap has a closed loop configuration.
Regarding claim 16, Sheridan teaches the ladder of claim 12, wherein a second portion of the strap between the second pair of openings on the second side wall rests against the second side wall.
Regarding claim 17, Sheridan teaches 12, wherein the first pair and the second pair of openings are substantially parallel to each other.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheridan et al. (U.S. Pub. 2008/0017447) in view of Moreau et al. 
Regarding claims 10 and 11, Irish teaches the device of claim 1, but does not teach that the strap is made of a non-elastic material and wherein the strap is made of nylon.  Moreau, however, teaches that a strap can be made of a non-elastic material and wherein the strap is made of nylon in order to provide a strap of sufficient strength to hold items.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the strap made of a non-elastic material and wherein the strap is made of nylon since nylon is known for its extreme toughness.  
Allowable Subject Matter
Claims 3-5, 8, 14, 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pat 7753170, 10450799.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        August 24, 20222